UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1444


In re: MAECHEL SHAWN PATTERSON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:12-hc-02063-D)


Submitted: September 30, 2020                                 Decided: October 16, 2020


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Maechel Shawn Patterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maechel S. Patterson petitions for a writ of mandamus seeking an order from this

court directing the district court to vacate its 2018 order denying his Fed. R. Civ. P. 60(b)

motion for reconsideration of the court’s 2012 order denying his 28 U.S.C. § 2254 petition.

Patterson also seeks an order directing the district court to liberally construe the § 2254

petition as an emergency motion to reduce his sentence to time served and to order his

custodian to release him from prison due to the COVID-19 pandemic. We conclude that

Patterson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007). This court does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586,

587 (4th Cir. 1969) (per curiam), and does not have jurisdiction to review final state court

orders, D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Patterson is not available by way of mandamus. Accordingly,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED

                                                2